DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons: 
Claim 11, line 1, “preferably” renders this claim indefinite as it is not possible to discern the metes and bounds of the invention; 
Claim 13, lines 2-3 are indefinite since it is not clear “at least one step of assembling a pivot joint” and “comprising the steps of:” may be taken as contradictory—perhaps “comprising” could be replaced by  --from among--  ; 
Claim 14, line 2, “the folded end” lacks antecedent basis—perhaps this instance and another in claim 5, lines 2-3 should be replaced by  --free end--  ; and
Claim 15 is indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydsmo (WO 2015/167378) in view of Bauer (DE 19522967).
Rydsmo shows and discloses an adjustable seat device with base and seat portions supported with respect to each other by an articulation system comprising a parallelogram and a diagonal support arm 15, but lacks providing the diagonal support arm as having first and second lengths when the seat portion is in first and second positions, respectively.  
On the other hand, Bauer has a similar adjustable seat device with base and seat portions supported with respect to each other by an articulation system comprising a parallelogram and a diagonal support arm 32, as shown in Figure 2 having a first length taught by the collapsed position in Figure 4 and a second length, as shown in Figures 1-2.
It would have been obvious to modify the adjustable seat device of Rydsmo to include a diagonal support arm like that of Bauer because doing so would provide the benefit of a sturdier more robust locking mechanism for holding the seat device in the extended position, as disclosed in paragraph 0010, lines 95-96 of Bauer.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. (Currently Amended): An adjustable seat device for a vehicle, comprising: 
- a base portion (17), 
- a seat portion (9) that is movable with respect to the base portion between a first position, referred to as retracted (Figure 2b lower), and a second position, referred to as extended (Figure 2b upper), 
- an articulation system (comprising elements 11, 13, and 15) forming a deformable parallelogram, which is connected to the base portion (17) and to the seat portion (9) and comprising at least one diagonal support arm (15) connected diagonally to the deformable parallelogram, 
wherein the diagonal support arm (15 of Rydsmo as modified in view of Bauer) is designed to have a first length when the seat portion (9) is in the first position (retracted position) and a second length when the seat portion (9) is in the second position (extended position).

2. (Currently Amended): The adjustable seat device according to claim, wherein the diagonal support arm (taught by support arm 32 of Bauer) is arranged to provide a mechanical stop for the seat portion (9) when the seat portion (9) is in the second position (as shown in Figure 2 of Bauer and applied in the combination with Rydsmo).

3. (Currently Amended): The adjustable seat device according to claim 1, wherein the diagonal support arm (32 of Bauer, as applied to Rydsmo) comprises: 
- first locking means (comprising at least one of the locking window 48 or the “other locking measures,” as described in paragraph 0023 and shown in Figure 2 of Bauer) arranged to lock the diagonal support arm (32 of Bauer) in the second length when the seat portion (9 of Rydsmo) is in the second position (although described in reverse in paragraph 0023 of Bauer), and arranged to engage and withstand a first force, referred to as normal use force, applied to the seat portion (9 of Rydsmo, with the locking means of Bauer applied as described, albeit in reverse, in paragraph 0023 of the machine translation of Bauer), 
- second locking means (comprising the other of locking window 48 and “other locking measures,” albeit described in reverse in paragraph 0023 of Bauer) arranged to lock the diagonal support arm (32 of Bauer, applied in the combination with Rydsmo) in the second length when the seat portion (9 or Rydsmo) is in the second position, and arranged to engage and withstand a second force, referred to as vehicle impact force and greater than the first force, applied to the seat portion (9 or Rydsmo), wherein the second locking means are engaged only when the second force is applied to the seat (although functionally recited only, it would have been obvious to incorporate both of the locking means 48 and the “other locking measures” described in paragraph 0023 of Bauer in a progressive manner so that both of the locking means and other locking measures are engaged only at the higher, second force).

4. (Currently Amended): The adjustable seat device according to claim 1, wherein the diagonal support arm comprises: 
- a first part (38 of Bauer) and 
- a second part (36 of Bauer) that is movable with respect to the first part.

5. (Currently Amended): The adjustable seat device according to claim 4, wherein the second part (36 of Bauer) is movable with respect to the first part (38 of Bauer): 
- according to a translational movement during a first part of the movement of the seat portion (9 or Rydsmo) from the retracted position to the extended position, 
- according to at least one locking rotation during a second part of the movement of the seat portion  from the retracted position to the extended position (where the latch member 40 of Bauer is interpreted as part of the second part and provides locking rotation during a second part of movement of the seat portion).

6. (Currently Amended): The adjustable seat device according to claim 4, wherein the second part (36 of Bauer) is pivotally mounted with respect to the seat portion (9 of Rydsmo, as taught by Bauer and applied in the combination), and wherein the first part (38 of Bauer) is pivotally mounted with respect to the base portion (as taught by pivoting of the first part 38 of Bauer, as applied on the base portion 17 of Rydsmo).

7. (Currently Amended): The adjustable seat device according to claim 1, wherein the articulation system (as defined above) comprises: 
- a first articulation arm (11 or Rydsmo), connected to a lower front pivot (29 shown in Figure 2b of Rydsmo) of the base portion (17 of Rydsmo) and to an upper front pivot (19 shown in Figure 2b of Rydsmo) of the seat portion (9 of Rydsmo), 
- a second articulation arm (13 of Rydsmo) connected to a lower rear pivot (33 shown in Figure 2b of Rydsmo) of the base portion (17 or Rydsmo) and to an upper rear pivot (21 shown in Figure 2b of Rydsmo) of the seat portion (9 or Rydsmo), 
wherein the diagonal support arm (15 of Rydsmo replaced by 32 of Bauer) is connected to the upper front pivot (as shown in Figure 1-2 of Bauer) of the seat portion (9 or Rydsmo) and the lower rear pivot (as shown at 33 in Figure 2b of Rydsmo as applied to Rydsmo in accordance with paragraph 0010, lines 92-93 of Bauer) of the base portion (17 or Rydsmo).

8. (Currently Amended): The adjustable seat device according to claim 1, comprising at least one elastic return element (37 shown in figure 2b of Rydsmo), and wherein at least two discrete pivot joints of the deformable parallelogram each comprise a portion of said at least one elastic return element (37 or Rydsmo).

9. (Currently Amended): The adjustable seat device according to claim 8, wherein said at least one elastic return element (37 of Rydsmo) is formed by a resilient wire comprising at least two rectilinear portions (clearly shown in Figure 2b of Rydsmo), each rectilinear portion forming a hinge axis for each of the two discrete pivot joints (at each of pivot joints 29 and 31 shown in Figure 2b of Rydsmo).

10. (Currently Amended): The adjustable seat device according to claim 8, wherein said at least one elastic return element (37 of Rydsmo) has a tensioning effect so as to impart to the seat portion (9 of Rydsmo) an equilibrium position arranged between the retracted position and the extended position (as disclosed from page 7, line 31 to page 8, line 16 of Rydsmo).

11. (Currently Amended): A seat cushion (5 described on page, line 16 and page 6, line 18 of Rydsmo), preferably for a seat in the second or following row (as shown in Figures 1a and 1b of Rydsmo), comprising at least one adjustable seat device according to claim 1.

12. (Currently Amended): A motor vehicle (disclosed in the abstract of Rydsmo) comprising at least one adjustable seat device according to claim 1.

13. (Currently Amended): An assembly method of an adjustable seat device according to claim 1, comprising at least one step of assembling a pivot joint of the deformable parallelogram, comprising the steps of: 
- inserting a rectilinear portion (31, 5 of Rydsmo) of an elastic return element forming a hinge axis into at least one female portion of each of the parts connected to the pivot joint, so as to form a hinge (as shown in Figure 2a of Rydsmo and described on page 5, line 29 to page 6, line 10 of Rydsmo, where inserting the hinge pin in both the arms and the base portion 17 is an obvious expedient), 
- plastically deforming a free end (63, 64) of the rectilinear portion (31, 35), so as to make the elastic return element of the formed hinge irremovable (as shown in Figure 2a).

14. (Currently Amended): The assembly method according to claim 13, comprising a step consisting of hooking the folded end (as best understood, free ends 63, 64 of Rydsmo are folded ends) to one of the parts connected to the pivot joint (hooked to arms 11 and 13 of Rydsmo).

15. (Currently Amended): The assembly method according to claim 14, comprising a step consisting of tensioning the elastic return element prior to hooking the folded end to one of the parts connected to the pivot joint (although functionally recited, either of portions 64, 35 or 63, 31 is capable of the recited function of tensioning before placing an end in a respective socket of arms 11 or 13 such that this method step is adequately met in this product claim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636